DETAILED ACTION
Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on 11/29/2021. In particular, claims 1-7 have been cancelled and claims 8-14 now depend from new claim 15. This presents the claims in a manner with a scope not previously examined. Thus, the following action is properly made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the overall reaction mixture".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Obrecht (US 2009/0069516).
Obrecht ‘516 teaches obtaining nitrile rubbers by metathesis having a weight average molecular weight in the range of 10,000-100,000 and a PDI of 1.5-3.0 (¶ 256). This is compared to the instant specification pg. 28, lines 9-15, which states the weight average molecular weight is in the range of 10,000 g/mol to 150,000 g/mol and have a PDI of 1.4 to 4.0. This shows that the prior art teaches a nitrile rubber having the same structural features of the nitrile rubber as the instant invention.
It is noted that claim 14 is recited in the product-by-process format by use of the language, “prepared by a process according to…” Case law holds that:
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 

To the extent that the process limitations in a product-by-process claim do not carry weight absent a showing of criticality, the reference discloses the claimed product in the sense that the prior art product structure is seen to be no different from that indicated by the claims.

Claim(s) 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Obrecht (US 2008/0064822).
Obrecht ‘822 teaches degrading nitrile rubbers by metathesis (abstract) where the resulting nitrile rubbers have a Mw of 10,000-200,000, preferably 10,000-150,000 and a PDI of 
In the instant specification, Examples 5a*, 5b*, 7a*, 7b*, 10*, 12*-15* correspond to inventive data. Example 5a* gives Mw of 99-104 kg/mol and PDI of 2.4. Example 5b* gives a Mw of 62-66 and a PDI of 2.2. Example 7a* gives Mw of 95-98 kg/mol and PDI of 2.3-2.4. Example 7b* gives a Mw of 56-60 and a PDI of 2.1-2.2. Example 10* has a Mw of 124 kg/mol and a PDI of 2.4. Examples 12*-15* have Mw of 49-84 kg/mol and PDI of 2.1-2.4. 
Thus, the instant inventive examples produce rubbers having a Mw of 56-124 kg/mol and a PDI of 2.1-2.4.
The example of Obrecht ‘822 has a Mw and PDI falling in the scope of the instant inventive examples and therefore has the same structure of nitrile rubber.
It is noted that claim 14 is recited in the product-by-process format by use of the language, “prepared by a process according to…” Case law holds that:
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 

To the extent that the process limitations in a product-by-process claim do not carry weight absent a showing of criticality, the reference discloses the claimed product in the sense that the prior art product structure is seen to be no different from that indicated by the claims.
Allowable Subject Matter
Claims 8-9, 11-13, 15 are allowed.
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 15 recites the ruthenium complex catalyst is M71 SIPr, M73 SIPr or M74 SIPr 
    PNG
    media_image1.png
    226
    245
    media_image1.png
    Greyscale
, 
    PNG
    media_image2.png
    178
    202
    media_image2.png
    Greyscale
, and 
    PNG
    media_image3.png
    210
    232
    media_image3.png
    Greyscale
.
The closest prior art includes Obrecht (US 2009/0069516) and Dewaele (WO 2016/058062).
Obrecht fails to teach the specific electron withdrawing groups present on the carbene ligand. Obrecht fails to provide a motivation to use the claimed specific electron withdrawing groups.
Dewaele teaches the depolymerization of polybutadiene and provide an example where M73 SIPr is used (pg. 9-10). Dewaele falls outside the scope of the instant invention because polybutadiene is structurally distinct from the claimed nitrile rubber. There is no expectation of success that a catalyst for polybutadiene will function for process using nitrile rubber. Additionally, the example of Dewaele is a comparative example and therefore teaches away from using the claimed M73 SIPr.
Response to Arguments
Applicant’s arguments have been considered but are moot as they do not address the current rejection of record.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347. The examiner can normally be reached Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C BOYLE/Primary Examiner, Art Unit 1764